DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1, 3, 6-20, and 23-25 are pending. 
Claim Objections
Claim 24 is objected to because of the following informalities:  “the the” is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitation “controlling the first flow rate at which the pump operates based on determining at least one of the inlet flow rate or the second flow rate, wherein the determining is done separately from the operating of the pump” is considered new matter.  The instant specification and drawings do not provide support for controlling a flow rate based on determining an inlet flow rate or second flow rate.  The instant specification provides support for controlling a flow rate (such as in paragraph [0011]-[0012]).  The instant specification does not provide support for controlling a first flow rate based on an inlet flow rate or a second flow rate.  Further, there is no support for determining separately from operating the pump.  Dependent claims are rejected as well. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the inlet pressure".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 6-20, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0022765 by Witt et al. (Witt). 
In regards to claim 1, Witt teaches a method for controlling a fluid flow of a fluid as provided from a fluid separation device to a downstream device (abstract; [0033]; [0064]).  Witt teaches supplying an inlet fluid flow from the fluid separation device to a fluid inlet conduit at an inlet flow rate controlled by the fluid separation device (Figure 2, first conduit 33, flow rate of flow source 45; [0063]; [0018]-[0029]).  Witt teaches supplying an inlet fluid flow from the fluid separation device at an inlet pressure controlled by the fluid separation device ([0005], system pressure; [0009]; [0018]; [0028]-[0029]; [0076] Figure 3, pressure sensor 31). 
Witt teaches dividing the inlet fluid flow supplied to the fluid inlet conduit from the fluid separation device into a first flow part and into a second flow part wherein the first flow part is directed through a first outlet conduit to a pump inlet of a pump at a first flow rate imposed by operating the pump  (Figure 2, conduit 37, metering device 47, pumping chambers 61 and 63; [0063]-[0064]; [0070]).  Witt teaches a second flow part is directed through a second outlet conduit at a second flow rate (Figure 2, conduit on bottom of Y-junction valve 35; [0063]-[0064]).  Witt teaches the downstream device is positioned in the first outlet conduit before or after the pump or the downstream device is positioned in the second outlet conduit (Figure 2, conduit on bottom of Y-junction valve 35; [0063]-[0064]).
Witt teaches controlling the first flow rate at which the pump operates based on determining at least one of the inlet flow rate or the second flow rate ([0064], percentage branched off; [0059]; [0076], sucking rate 21; [0006]; [0025]; [0028]; [0005]-[0007]; [0083]).  Witt teaches determining is done separately from the operating of the pump ([0005]-[0007]; [0025]; [0028]; [0059]; [0064], percentage branched off; [0076], sucking rate 21; [0083]). 
Witt teaches controlling the second flow rate of the fluid directed to the downstream device by operating the pump to continuously conduct away the first flow part of the fluid directed to the pump at the controlled first flow rate ([0059]; [0076], sucking rate 21; [0006]; [0025]). 
Witt teaches the second flow rate of the second flow part directed to the downstream device is controlled by controlling the first flow rate of the first flow part directed to the pump and is based on a difference between the input flow rate and the first flow rate ([0064], percentage branched off; [0059]; [0076], sucking rate 21; [0006]; [0025]).  Witt teaches the second flow rate is controlled independently of the inlet pressure and independently of control of the inlet flow rate by the fluid separation device ([0005]-[0007]). 
Witt teaches controlling at least one of the pump and the splitter independent of a value of an inlet pressure in the first outlet conduit ([0028], controlling based on inlet pressure; [0078]-[0079]; Figure 5; [0083]).  Further, Witt teaches in an embodiment a pressure sensor is not necessary ([0083]).   Witt teaches alternative system characteristics, rather than pressure, are used to control the system ([0083]).
It would be readily apparent to one of ordinary skill in the art to incorporate features from paragraphs [0078]-[0079] into Figure 2 because they are both known alternative pumping configurations.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).   Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Witt teaches whatever the value of the inlet pressure, the pump or the splitter adjusts operation so that the controlled value of the first flow rate is attained as a target flow and conducted to the pump ([0038]; [0059]-[0060]; [0064], percentage branched off).  Witt teaches the second flow rate of the second part of the fluid is controlled such that the second flow rate is less than the inlet flow rate by the controlled value ([0038]; [0059]-[0060]; [0064], percentage branched off).  Witt teaches the second flow rate is reduced relative to the inlet flow rate by the controlled value ([0059]-[0060]; [0064], percentage branched off).  
Witt teaches conducting the second part of the fluid at the second flow rate toward a fluidic member communicating with the second outlet conduit ([0064], mass spectrograph). 
Witt teaches at least one of the first flow rate and second flow rate is directed to the fluid separation device ([0033]). 
Witt teaches controlling the pump such that the second flow rate is maintained at a constant value or according to a predefined profile over a desired time interval ([0038]-[0039]). 
In regards to claim 3, Witt does not teach explicitly teach controlling the pump such that the second flow rate is in a range between 0.01 to 1 ml/min.  However, Witt teaches the method is used in conjunction with mass spec and additionally in HPLC applications ([0033]; [0064]).  Witt teaches the method is operated on a nano flow scale ([0033]).  
As the method efficiency, separation properties, and pumping properties are variables which can be modified, among others, by adjusting the flow rate, the precise flow rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed flow rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flow of the solid support in the method of Witt to obtain the desired balance between method efficiency, separation properties, and pumping properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Additionally, the nano and micro flow scales overlap.  
In regards to claim 6, Witt teaches the separation unit comprises a chromatography device (Figure 2, chromatographic column 40; [0065]).  Witt teaches the downstream device comprises a mass spectroscopy device ([0064]). 
In regards to claim 7, Witt teaches the downstream device comprises a mass spectroscopy device ([0064]).
In regards to claim 8, Witt teaches operating the downstream device to analyze at least a portion of the second part of the fluid ([0064], mass spectrograph). 
In regards to claim 9, Witt teaches comprises adjusting the pump to maintain the second flow rate at the controlled value ([0025]; [0027]-[0028]; [0064]). 
In regards to claim 10, Witt teaches the pump comprises a first chamber communicating with the pump inlet (Figure 2, first pump chamber 61; [0067]).  Witt teaches a second chamber communicating with the pump inlet (Figure 2, second pumping chamber 63; [0067]).  Witt teaches a first piston and a second piston (Figure 2, first piston 75, second piston 77; [0070]).  Witt teaches controlling the pump comprises controlling reciprocation of the first piston in the first chamber and reciprocation of the second piston in the second chamber ([0070]-[0071]). 
In regards to claim 11, Witt teaches controlling the pump comprises at least selectively connecting and disconnecting the first chamber and the second chamber from the pump inlet ([0067]-[0068]; [0070]-[0071]; [0012]). 
In regards to claim 12, Witt teaches controlling the pump comprises switching a fluidic valve of the pump to perform at least selectively connecting and disconnecting the first chamber and the second chamber from the pump inlet (Figure 2, rotary valve 51; [0067]-[0068]; [0012]). 
In regards to claim 13, Witt teaches controlling the pump comprises controlling the reciprocation of the first piston and the second piston cooperatively to conduct the first part of the fluid away from the fluid inlet conduit when the first piston is moving rearwardly in the first chamber and when the second piston is moving rearwardly in the second chamber ([0067]-[0073]; [0012]). 
In regards to claim 14, Witt teaches controlling the pump comprises controlling a fluidic valve switchable to selectively connect the first chamber to the fluid inlet conduit and selectively connect the second chamber to the fluid inlet conduit (Figure 2, rotary valve 51; [0067]-[0068]; [0012]). 
In regards to claim 15, Witt teaches controlling the pump comprises controlling the fluidic valve to connect the first chamber to the fluid inlet conduit when the first piston reverses direction from moving forwardly to moving rearwardly (Figure 2, rotary valve 51; [0067]-[0068]; [0012]).  Witt teaches connecting the second chamber to the fluid inlet conduit when the second piston reverses direction from moving forwardly to moving rearwardly (Figure 2, rotary valve 51; [0067]-[0068]; [0012]). 
In regards to claim 16, Witt teaches controlling the pump comprises controlling the reciprocation of the first piston and the second piston such that the first piston is disconnected from the fluid inlet conduit while the first piston is moving forwardly in the first chamber (Figure 2, rotary valve 51; [0067]-[0073]; [0012]).  Witt teaches the second piston is disconnected from the fluid inlet conduit while the second piston is moving forwardly in the second chamber (Figure 2, rotary valve 51; [0067]-[0073]; [0012]). 
In regards to claim 17, Witt teaches controlling the pump comprises controlling a fluidic valve switchable to selectively disconnect the first chamber from the fluid inlet conduit and selectively disconnect the second chamber from the fluid inlet conduit (Figure 2, rotary valve 51; [0067]-[0073]; [0012]). 
In regards to claim 18, Witt teaches controlling the pump comprises controlling the fluidic valve to disconnect the first chamber from the fluid inlet conduit when the first piston reverses direction from moving rearwardly to moving forwardly (Figure 2, rotary valve 51; [0067]-[0073]; [0012]).  Witt teaches disconnecting the second chamber from the fluid inlet conduit when the second piston reverses direction from moving rearwardly to moving forwardly (Figure 2, rotary valve 51; [0067]-[0073]; [0012]). 
In regards to claim 19, Witt teaches the pump comprises a plurality of pistons each being controllable for reciprocating forwardly and rearwardly within a respective chamber to thereby conduct fluid away from the fluid inlet conduit with the definable flow rate (Figure 2, first piston 75, second piston 77, first pump chamber 61, second pump chamber 63; [0067]; [0070]).  Witt teaches the plurality of pistons are controlled so that a sum of the displaced fluid volume per time by all presently rearwardly moving pistons being in fluid communication with the fluid inlet conduit minus the sum of displaced fluid volume per time by all presently forwardly moving pistons being in fluid communication with the fluid inlet conduit is constant over time ([0008]; [0010]-[0017]; [0073]). 
In regards to claim 20, Witt teaches the downstream device has a desired flow rate ([0064]).  Witt teaches controlling the pump comprises controlling the defined value of the first flow rate such that the second flow rate equals the desired flow rate ([0064]). 
In regard to claim 23, Witt teaches adjusting of the pump is done in response to a change in the inlet pressure or the inlet flow rate ([0025]; [0027]-[0028]; [0064]).
In regard to claim 24, Witt teaches the dividing of the inlet fluid flow is done at a flow splitter that comprises the fluid inlet conduit ([0038]; [0064]).  Witt teaches the determining of at least one of the inlet flow rate and the second flow rate comprises measuring a parameter of at least one the inlet fluid flow and the second flow part by acquiring sensor data at a position along at least one of the fluid inlet conduit and the second outlet conduit (([0005], system pressure; [0009]; [0018]; [0028]-[0029]; [0076] Figure 3, pressure sensor 31). 
In regard to claim 25, Witt teaches the parameter is selected from inlet flow rate, a pressure of the inlet fluid flow, and a temperature of the inlet fluid flow (([0005], system pressure; [0009]; [0018]; [0028]-[0029]; [0076] Figure 3, pressure sensor 31). 
Response to Arguments 
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.  
In regards to the applicant’s argument that Witt does not teach “controlling the first flow rate at which the pump operates based on determining at least one of the inlet flow rate or the second flow rate, wherein the determining is done separately from the operating of the pump”; the downstream meter 1 relies on the operation of a downstream pump 7; Witt is silent with regard to any type of measurement or calculation of the second flow rate of the second low part (bottom of Y junction valve); Witt does not provide any teaching for “controlling the first flow rate at which the pump operates based on determining at least one of the inlet flow rate and the second flow rate, wherein the determining is done separately from the operating of the pump”; Witt teaches the opposite because Witt teaches to determine the inlet flow rate based on operating the downstream pump in a way that enables such determination; the Examiner does not find this persuasive. 
As noted in the rejection above: Witt teaches controlling the first flow rate at which the pump operates based on determining at least one of the inlet flow rate or the second flow rate ([0064], percentage branched off; [0059]; [0076], sucking rate 21; [0006]; [0025]; [0028]; [0005]-[0007]; [0083]).  Witt teaches determining is done separately from the operating of the pump ([0005]-[0007]; [0025]; [0028]; [0059]; [0064], percentage branched off; [0076], sucking rate 21; [0083]). 
Operation of downstream pump 7 and downstream meter 1 is not excluded by the claim.  
Witt is not silent regarding the measurement and calculation of the second flow rate (the bottom of Y junction valve).  Witt teaches percentages branched off and relationships between the flow rates ([0064]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777